Exhibit 10.9

DIGIMARC CORPORATION 1999 STOCK INCENTIVE PLAN

1999 NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PROGRAM
Amended and Restated on April 22, 2001
Amended and Restated on March 29, 2002
Amended and Restated on April 17, 2003
Amended and Restated on May 2, 2003
Amended and Restated on March 10, 2004
Amended and Restated on May 2, 2006


ARTICLE I
ESTABLISHMENT AND PURPOSE OF THE PROGRAM


1.01        ESTABLISHMENT OF PROGRAM

The 1999 Non-Employee Director Stock Incentive Program (the “Program”) is
adopted pursuant to the Digimarc Corporation 1999 Stock Incentive Plan (the
“Plan”) and, in addition to the terms and conditions set forth below, is subject
to the provisions of the Plan.


1.02        PURPOSE OF PROGRAM

The purpose of the Program is to enhance the ability of the Company to attract
and retain directors who are not Employees (“Non-Employee Directors”) through a
program of automatic grants of Options or awards of other types stock incentive
compensation under the Plan (together, “Awards”).


1.03        EFFECTIVE DATE OF THE PROGRAM

                The Program became effective as of the Registration Date on
December 1, 1999, and was first amended and restated by the Board on April 22,
2001 to increase the number of Shares granted pursuant to Initial Grants and
Subsequent Grants (as defined below) and to change the vesting provisions
thereunder. The Program was further amended and restated by the Board on
March 29, 2002 to increase the number of Shares granted pursuant to Initial
Grants and Subsequent Grants, to award additional Option grants to Non-Employee
Directors serving on committees of the Board, and to change the vesting
provisions for all automatic Option grants. The Program was further amended and
restated by the Board on April 17, 2003 to specify that Committee Service Grants
shall be made only to Non-Employee Directors who serve as a member of a
“standing committee” of the Board. The Program was further amended and restated
by the Board on May 2, 2003 to eliminate the requirement that a Non-Employee
Director serve as a director of the Company for at least six (6) months before
receiving a Committee Service Grant. The Program was further amended and
restated by the Board on March 10, 2004 to provide that the Board may waive the
issuance of option grants under the Program, in whole or in part, for any
particular year. The Program was further amended and restated by the Board on
May 2, 2006 to specify that the Board may elect to make the stock compensation
awards


--------------------------------------------------------------------------------


specified by the Program in a form other than stock options, including any form
of stock compensation authorized under the Plan, in whole or in part, for any
particular year.


ARTICLE II
DEFINITIONS

                Capitalized terms in this Program, unless otherwise defined in
this Program, have the meaning given to them in the Plan. As used in this
Program, the following definitions shall apply:


2.01        CHANGE IN CONTROL

                “Change in Control” means a change in ownership or control of
the Company effected through either of the following transactions:

                (a)           the direct or indirect acquisition by any person
or related group of persons (other than an acquisition from or by the Company or
by a Company-sponsored employee benefit plan or by a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s stockholders which a
majority of the Continuing Directors who are not Affiliates or Associates of the
offeror do not recommend such stockholders accept, or

                (b)           a change in the composition of the Board over a
period of thirty-six (36) months or less such that a majority of the Board
members (rounded up to the next whole number) ceases, by reason of one or more
contested elections for Board membership, to be comprised of individuals who are
Continuing Directors.


2.02        CONTINUING DIRECTORS

                “Continuing Directors” means members of the Board who either
(i) have been Board members continuously for a period of at least thirty-six
(36) months or (ii) have been Board members for less than thirty-six (36) months
and were elected or nominated for election as Board members by at least a
majority of the Board members described in clause (i) who were still in office
at the time such election or nomination was approved by the Board.


2.03        CORPORATE TRANSACTION

                “Corporate Transaction” means any of the following transactions:

                (a)           a merger or consolidation in which the Company is
not the surviving entity, except for a transaction the principal purpose of
which is to change the state in which the Company is incorporated;


--------------------------------------------------------------------------------


 

                (b)           the sale, transfer or other disposition of all or
substantially all of the assets of the Company (including the capital stock of
the Company’s subsidiary corporations) in connection with the complete
liquidation or dissolution of the Company;

                (c)           any reverse merger in which the Company is the
surviving entity but in which securities possessing more than fifty percent
(50%) of the total combined voting power of the Company’s outstanding securities
are transferred to a person or persons different from those who held such
securities immediately prior to such merger; or

                (d)           acquisition by any person or related group of
persons (other than the Company or by a Company-sponsored employee benefit plan)
of beneficial ownership (within the meaning of Rule 13d-3 of the Exchange Act)
of securities possessing more than fifty percent (50%) of the total combined
voting power of the Company’s outstanding securities (whether or not in a
transaction also constituting a Change in Control), but excluding any such
transaction that the Plan Administrator determines shall not be a Corporate
Transaction.


ARTICLE III
STOCK INCENTIVE GRANT TERMS


3.01        DATE OF GRANT AND NUMBER OF SHARES

                (a)           Initial Grant.  A Non-Qualified Stock Option to
purchase twenty thousand (20,000) shares of Common Stock shall be granted
(“Initial Grant”) to each Non-Employee Director elected or appointed to the
Board for the first time on or after March 29, 2002. Such Initial Grant shall be
made on the date each such Non-Employee Director first becomes a Non-Employee
Director.

                (b)           Subsequent Grants.  Immediately following each
annual meeting of the Company’s stockholders commencing with the annual meeting
of the Company’s stockholders in 2002, each Non-Employee Director who continues
as a Non-Employee Director following such annual meeting shall be granted a
Non-Qualified Stock Option to purchase twelve thousand (12,000) shares of Common
Stock (a “Subsequent Grant”); provided that no Subsequent Grant shall be made to
any Non-Employee Director who has not served as a director of the Company, as of
the time of such annual meeting, for at least six (6) months. Each such
Subsequent Grant shall be made on the date of the annual stockholders’ meeting
in question.

                (c)           Committee Service Grants.  Each Non-Employee
Director who serves as a member of a standing committee of the Board immediately
following each annual meeting of the Company’s stockholders, commencing with the
annual meeting of the Company’s stockholders in 2002, shall be granted a
Non-Qualified Stock Option to purchase three thousand (3,000) shares of Common
Stock (a “Committee Service Grant”). Non-employee directors shall receive an
additional Committee Service Grant for each individual standing committee of the
Board upon which he or she serves as a member as described above. For purposes
of this provision, the term “standing committee” of the Board shall mean the
Audit Committee, the Compensation Committee, the Corporate Governance Committee,
and the Nominating Committee. Each such Committee Service Grant shall be made on
the date of the annual stockholders’ meeting in question.


--------------------------------------------------------------------------------


 

                (d)           Waiver of Option Grants.  The Board may waive the
issuance of option grants to be made pursuant to this Section 3.01 of the
Program for any particular year, in whole or in part, provided such waiver is
made prior to the date of grant of such options. Any waiver by the Board with
respect to option grants for a particular year shall in no way affect the right
of Non-Employee Directors to receive option grants under the Program in a
subsequent year.

                (e)           Discretion Regarding Form of Awards. 
Notwithstanding the foregoing, the Board may elect to make the awards authorized
by this Section 3.1, in whole or in part, for any particular year, in any form
of stock compensation authorized under the Plan so that the total value of all
components of stock compensation granted pursuant to this Section 3.1(a), (b) or
(c), respectively, equals the value (determined using the Black-Scholes
valuation model, or any other valuation model selected by the Board) of the
stock option that would otherwise have been granted on the terms set forth in
the applicable subsection.


3.02        VESTING

                (a)           Initial Grant.  Each Initial Grant under the
Program shall vest and become exercisable as to 1/36 of the shares of Common
Stock subject to the Award on each monthly anniversary of the date of grant,
such that the Award will be fully exercisable (or no longer subject to any risk
of forfeiture) three (3) years after its date of grant.

                (b)           Subsequent Grants and Committee Service Grants. 
Each Subsequent Grant and each Committee Service Grant under the Program shall
vest and become exercisable as to 1/12 of the shares of Common Stock subject to
the Award on each monthly anniversary of the date of grant, or on such other
schedule as the Board may specify, such that the Award will be fully exercisable
(or no longer subject to any risk of forfeiture) one (1) year after its date of
grant.


3.03        EXERCISE PRICE

                The exercise price per share of Common Stock of each Initial
Grant and Subsequent Grant shall be one hundred percent (100%) of the Fair
Market Value per Share on the date of grant.


3.04        CORPORATE TRANSACTION/CHANGE IN CONTROL

                (a)           In the event of a Corporate Transaction, each
Award which is at the time outstanding under the Program automatically shall
become fully vested and exercisable (or no longer subject to any risk of
forfeiture) immediately prior to the effective date of such Corporate
Transaction. Effective upon the consummation of the Corporate Transaction, all
outstanding Awards under the Program shall terminate. However, all such Awards
shall not terminate if the Awards are, in connection with the Corporate
Transaction, assumed by the successor corporation or Parent thereof.

                (b)           In the event of a Change in Control (other than a
Change in Control which also is a Corporate Transaction), each Award which is at
the time outstanding under the Program automatically shall become fully vested
and exercisable (or no longer subject to any risk of forfeiture), immediately
prior to the specified effective date of such Change in Control. Each


--------------------------------------------------------------------------------


such Option shall remain so exercisable until the expiration or sooner
termination of the applicable Option term.


3.05        OTHER TERMS

                The Plan Administrator shall determine the remaining terms and
conditions of the Awards awarded under the Program.

 


--------------------------------------------------------------------------------